EXHIBIT 10.1

EXTENSION, JOINDER AND FIRST AMENDMENT

TO

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Extension, Joinder and First Amendment to the Fourth Amended and Restated
Loan and Security Agreement (this “Amendment”) is made as of July 31, 2012,
among Regional Management Corp., Regional Finance Corporation of South Carolina,
Regional Finance Corporation of Georgia, Regional Finance Corporation of Texas,
Regional Finance Corporation of North Carolina, Regional Finance Corporation of
Alabama, Regional Finance Corporation of Tennessee, Regional Finance Company of
New Mexico, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance
Company of Missouri, LLC (each individually a “Borrower” and collectively the
“Borrowers”), the financial institutions listed therein (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”) and Bank of America, N.A. as agent for the Lenders (in its capacity
as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers (other than Regional Finance Company of New Mexico, LLC,
Regional Finance Company of Oklahoma, LLC and Regional Finance Company of
Missouri, LLC), Lenders and Agent are parties to that certain Fourth Amended and
Restated Loan and Security Agreement dated as of January 18, 2012, (as amended,
restated, modified, substituted, extended, or renewed from time to time, and
together with all of its exhibits, schedules and attachments thereto,
collectively the “Agreement” or the “Loan Agreement”);

WHEREAS, the Borrowers acknowledge that as of July 30, 2012, there is currently
outstanding the aggregate principal amount of $221,607,410.02 under the
revolving credit facility.

WHEREAS, the Borrowers have requested that the Lenders modify certain provisions
of the Agreement to provide, among other things, for the extension of the
maturity date and increasing the amount of the Total Credit Facility (as defined
in the Loan Agreement) and the Lenders are willing to do so on the terms and
conditions as hereinafter set forth, including but not limited to the conditions
that Regional Finance Company of New Mexico, LLC, Regional Finance Company of
Oklahoma, LLC and Regional Finance Company of Missouri, LLC become a party to
the Loan Agreement, each as a Borrower.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

  1. The Borrowers, Lenders and Agent agree that the Recitals above are a part
of this Amendment. Unless otherwise expressly defined in this Amendment, terms
defined in the Loan Agreement shall have the same meaning under this Amendment.



--------------------------------------------------------------------------------

  2. The Borrowers represent and warrant to the Lenders as follows:

(a) Each Borrower is a corporation (or limited liability company, as applicable)
duly organized and validly existing in good standing under the laws of the state
in which it was organized.

(b) Each Borrower has the power and authority to execute and deliver this
Amendment and perform its obligations hereunder and has taken all necessary and
appropriate corporate (or limited liability company) action to authorize the
execution, delivery and performance of this Amendment.

(c) The Loan Agreement, as amended by this Amendment, the Fourth Amended and
Restated Pledge Agreement and each of the other Loan Documents are each hereby
ratified, remain in full force and effect, and each constitutes the valid and
legally binding obligation of each Borrower, enforceable in accordance with its
terms.

(d) All of the Borrowers’ representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and correct on and as of the
date of the Borrowers’ execution of this Amendment.

(e) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Loan Agreement or the other Loan Documents.

 

  3. The Loan Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Availability” and replacing it with the following:

“Availability” shall mean, as of the date of determination, an amount, less the
sum of the Bank Borrowing Reserve and the Bank Product Reserve and less the
aggregate undrawn face amount of all outstanding Letters of Credit which the
Agent has caused to be issued or obtained for the Borrowers’ accounts, equal to
an amount determined by multiplying (i) the Advance Rate by (ii) the remainder
of (x) the aggregate amount of all presently due and future, unpaid,
noncancellable installment payments to be made under all of Borrowers’ Eligible
Contracts, minus (y) the sum of all properly calculated, unearned finance
charges, unearned acquisition/initial charges, unearned maintenance fees,
unearned discounts

 

- 2 -



--------------------------------------------------------------------------------

and dealer reserves included therein. Notwithstanding the foregoing, for the
purpose of calculating Availability, (i) the maximum amount of Mortgage Loans,
which have an amount financed of $15,000.00 or more, outstanding at any time
shall not exceed fifteen percent (15%) of all Contracts then outstanding and
(ii) the maximum amount of Contracts outstanding at any time which are secured
by a mobile home shall not exceed $400,000.00.

 

  (b) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Borrower” and “Borrowers” and replacing it with the following:

“Borrower” and “Borrowers” shall mean Regional Management Corp., Regional
Finance Corporation of South Carolina, Regional Finance Corporation of Georgia,
Regional Finance Corporation of Texas, Regional Finance Corporation of North
Carolina, Regional Finance Corporation of Alabama, Regional Finance Corporation
of Tennessee, Regional Finance Company of New Mexico, LLC, Regional Finance
Company of Missouri, LLC and Regional Finance Company of Oklahoma, LLC (each
individually a “Borrower” and collectively the “Borrowers”)

 

  (c) Section 1.1 of the Agreement is hereby amended by added the definition of
“Borrower Agent” as follows:

“Borrower Agent” shall have the meaning ascribed to such term in Section 2.21.

 

  (d) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Fee Letters” and replacing it with the following:

“Fee Letters” shall mean those certain letter agreements dated the date hereof
and on July 31, 2012 with respect to certain fees payable to Agent and/or
Lenders.

 

  (e) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Guarantor” and replacing it with the following:

“Guarantor shall mean, individually and collectively, any Person guaranteeing
the Obligations of Borrowers including, without limitation, Credit Recovery
Associates and Upstate Motor Company.

 

  (f) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Total Credit Facility” and replacing it with the following:

“Total Credit Facility” shall mean $325,000,000.00.

 

- 3 -



--------------------------------------------------------------------------------

  (g) Section 1.1 of the Agreement is hereby amended by adding the following new
definitions to such section in alphabetical order:

“Augmenting Lender”: shall have the meaning ascribed to such term in
Section 2.22 hereof.

“Commitment Increase Amount”: shall have the meaning ascribed to such term in
Section 2.22 hereof.

“Declined Share”: shall have the meaning ascribed to such term in Section 2.22
hereof.

“Increasing Lender”: shall have the meaning ascribed to such term in
Section 2.22 hereof.

 

  (h) Section 2.8 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“2.8 Unused Line Fee. Borrowers agree to pay, on the fifteenth day of each month
and on the Maturity Date, to Agent, for the account of Lenders, in accordance
with their respective Pro Rata Shares, an unused line fee (the “Unused Line
Fee”) at the rates per annum set forth below opposite the applicable amounts
under the column entitled “Average Daily Amount”. Such “Average Daily Amount”
shall be an amount by which the Total Credit Facility exceeds the sum of (i) the
average daily outstanding amount of Revolving Loans and (ii) the average daily
undrawn face amount of outstanding Letters of . Credit during the immediately
preceding month or shorter period if calculated on the Maturity Date. The Unused
Line Fee shall be computed on the basis of a 360-day year for the actual number
of days elapsed. All payments received by Agent shall be deemed to be credited
to Borrowers’ Loan Account immediately upon receipt for purposes of calculating
the Unused Line Fee pursuant to this Paragraph 2.8.

 

Average Daily Amount

   Unused Line Fee Rate  

If >$50,000,000.00

     0.50 % 

If £$50,000,000.00

     0.375 %” 

 

  (i) A new Section 2.22 is added to the Agreement as follows:

“2.22 Requested Increases to Commitments. Provided that no Default or Event of
Default exists, at any time prior to ninety (90) days before the

 

- 4 -



--------------------------------------------------------------------------------

Maturity Date, Borrower Agent may request from time to time in writing to the
Agent that the Commitments be increased, by an amount not less than $25,000,000
or higher integral multiple of $25,000,000, in any event, not to exceed
$400,000,000 (total commitments), or an aggregate amount that is equal to an
amount which would increase the Commitments to $400,000,000 (total commitments),
according to the following procedures:

(a) The Borrowers shall offer the existing Lenders the opportunity to
participate in any such increased amount of the Commitments (such increased
amount being referred to as the “Commitment Increase Amount”) in accordance with
each Lender’s Pro Rata Share (each participating Lender being referred to as an
“Increasing Lender”). The existing Lenders shall be under no obligation to
participate in any such Commitment Increase Amount and any agreement by any
Lender to so participate will be in the sole discretion of such Lender.

(b) If any Lender declines to commit to its Pro Rata Share of any such
Commitment Increase Amount (such declined portion of the Commitment Increase
Amount being referred to as a “Declined Share”), then the Agent may join a new
Lender (or Lenders) to this Agreement (each such Lender, an “Augmenting
Lender”), who shall be acceptable to the Borrowers, or permit an existing Lender
which has already agreed to commit to its Pro Rata Share of any such Commitment
Increase Amount, to commit to the Declined Share. If an Augmenting Lender (or
Lenders) commits to the Declined Share, it (or they) shall join this Agreement
pursuant to a bank joinder and assumption agreement in form and substance
reasonably satisfactory to the Agent and the Borrowers, setting forth the
Commitment of such Augmenting Lender (or Lenders), pursuant to which such
Augmenting Lender (or Lenders) will become party hereto as of the effective date
thereof.

(c) On the effective date of any increase in the Commitment(s) as contemplated
by this Section 2.22 (i) each Increasing Lender and Augmenting Lender shall make
available to the Agent, for the benefit of the other Lenders, such amounts in
immediately available funds as the Agent shall determine as being required in
order to cause, after giving effect to such increase and the use of such to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans (after giving effect to the increase in the
Commitment(s) occasioned by the addition of the Increasing Lender(s) or
Augmenting Lender(s), or both, as the case may be) and (ii) the Borrowers shall
be deemed to have repaid and reborrowed all outstanding Revolving Loans as of
the date of any increase in the Commitment(s) (with such reborrowing to consist
of Revolving Loans subject to the same interest rate options provided herein,

 

- 5 -



--------------------------------------------------------------------------------

with related Interest Periods if applicable, specified in a notice delivered by
the Borrowers in accordance with the requirements of this Agreement). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence in
respect of each LIBOR Revolving Loan shall be subject to indemnification by each
Borrower pursuant to the provisions of Section 2.14 if the deemed payment occurs
other than on the last day of the related Interest Periods. Upon the request of
the Agent, each Borrower shall execute and deliver to Agent for the benefit of
the Lenders any and all Notes and other documents, instruments, and agreements
necessary or advisable in the reasonable judgment of the Agent to evidence or
document the increase in the Commitment(s), including any amendments hereto, and
each of the Lenders hereby provides its consent hereto and thereto and each
Lender hereby authorizes the Agent to execute any such documents, instruments,
and agreements consistent with the terms of this Section 2.22 on its behalf
without the necessity of any further consent of any Lender. In consideration of
each increase in the Commitment(s according to this Section 2.22 and as a
condition thereto, the Borrowers shall pay to the Agent, for the ratable benefit
of the Lenders who have funded the Commitment Increase Amount, an upfront
commitment increase fee in an amount to be determined by Agent, payable on the
effective date of each increase in the Commitment(s). Such fee shall be fully
due and non-refundable when paid.”

 

  (j) Section 3.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“3.1 Term of Agreement and Loan Repayment. This Agreement shall have a term
commencing on the date this Agreement becomes effective, and ending on July 31,
2015, or such earlier date by acceleration or otherwise (“Maturity Date”). The
Loan shall be due and payable in full on the Maturity Date without notice or
demand and shall be repaid to Agent, for the account of Lenders, by a wire
transfer of immediately available funds. Borrowers may terminate this Agreement
prior to the Maturity Date by: (a) giving Agent and Lenders at least thirty
(30) days prior notice of intention to terminate this Agreement; (b) paying and
performing, as appropriate, all Obligations on or prior to the effective date of
termination (other than indemnification and other contingent obligations for
which no amount is due and owing and for which no claim has been made);
(c) paying to Agent, for the account of the Lenders, an early termination fee
equal to (i) one percent (1.00%) of the outstanding Obligations in the event the
effective date of termination occurs at any time on or prior to July 31, 2013,
and (ii) one-half of one percent (0.50%) of the outstanding Obligations in the
event the effective date of termination occurs at any time after July 31, 2013
and prior to the Maturity Date; and (d) with respect to any LIBOR Revolving
Loans prepaid in

 

- 6 -



--------------------------------------------------------------------------------

connection with such termination prior to the expiration date of the Interest
Period applicable thereto, the payment of the amounts described in Paragraph
2.14. Notwithstanding the foregoing, upon the occurrence of an Event of Default,
Agent may (and shall, at the direction of Majority Lenders) immediately
accelerate the Maturity Date and terminate further performance under this
Agreement without notice or demand. For the avoidance of doubt, the amendment
and restatement of the Existing Agreement shall not constitute a termination of
the Existing Agreement for purposes of Section 3.1 thereof.”

 

  (k) Section 5.2(e)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(i) within 20 days after the end of each calendar month during the term of this
Agreement, a Collateral and Loan Status Report (the “Borrowing Base
Certificate”) and Monthly Report of Delinquent Accounts in forms provided by
Agent (or in such other form approved by Agent), containing the information
requested therein, and”

 

  (l) Section 11.1(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(b) increase the Commitment of any Lender such that the Total Credit Facility
after such increase is greater than $400,000,000.00;”

 

  (m) The Schedules of the Agreement are hereby deleted in their entirety and
replaced with the Schedules attached hereto.

 

  4. This Amendment shall become effective when and only when (a) this Amendment
shall be executed and delivered by each Borrower, the Agent and the Lenders,
(b) the Agent shall have received a certificate of the Secretary of each
Borrower as to (x) resolutions of its board of directors, or applicable
governing body, then in full force and effect authorizing the execution,
delivery and performance of this Amendment and (y) the incumbency signatures of
those of its officers authorized to act with respect to this Amendment, (c) the
Agent shall have received an executed Reaffirmation from the Guarantors, (d) the
Agent shall have received executed each of the Notes, as amended and restated,
(e) the Agent shall have received any Fee Letters to be executed in connection
with this Amendment, (f) the Borrowers shall have paid to Agent a non-refundable
amendment fee, in full in cash equal to $105,000.00, to be distributed by Agent
pro-rata (based on such Lender’s percentage of the increase to its Commitment
consummated by this Amendment) to the Lenders and (g) the Agent shall have
received such additional closing documents as it shall reasonably specify in
connection with the transactions contemplated hereby.

 

- 7 -



--------------------------------------------------------------------------------

  5. The Borrowers hereby issue, ratify and confirm the representations,
warranties and covenants contained in the Loan Agreement, as amended hereby and
each of the other Loan Documents given by the Borrowers to the Lenders in favor
of the Lenders. The Borrowers agree that this Amendment is not intended to and
shall not cause a novation with respect to any or all of the Obligations.

 

  6. In consideration of Regional Finance Company of Oklahoma, LLC and Regional
Finance Company of New Mexico, LLC becoming Borrowers under the Loan Agreement,
the Borrowers and the Lenders hereby consent to and the Agent hereby
acknowledges pursuant to Section 11.1 (i) of the Loan Agreement the termination
of (i) that certain Security Agreement dated on or about June 11, 2012 among
Regional Finance Company of New Mexico, LLC and the Agent, (ii) that certain
Security Agreement dated as of January 18, 2012 among Regional Finance Company
of Oklahoma, LLC and the Agent and (iii) that certain Guaranty dated on or about
June 11, 2012 among Regional Finance Company of New Mexico, LLC and the Agent
and (iv) that certain Guaranty dated as of January 18, 2012 among Regional
Finance Company of Oklahoma, LLC and the Agent. Notwithstanding the foregoing by
signing this Amendment Regional Finance Company of Oklahoma, LLC and Regional
Finance Company of New Mexico, LLC shall become Borrowers under the Loan
Agreement and their obligations with respect to Section 4 of the Loan Agreement
shall be in full force and effect.

 

  7. The Borrowers acknowledge and warrant that the Lenders have acted in good
faith and have conducted itself in a commercially reasonable manner in its
relationships with the Borrowers in connection with this Amendment and generally
in connection with the Loan Agreement and the Obligations, the Borrowers hereby
waiving and releasing any claims to the contrary.

 

  8. The Borrowers shall pay at the time this Amendment is executed (or as
otherwise provided for in this Agreement) and delivered all fees, commissions,
costs, charges, taxes and other expenses incurred by the Lenders and their
counsel in connection with this Amendment, including, but not limited to,
reasonable fees and expenses of the Lenders’ counsel and all recording fees,
taxes and charges.

 

  9. This Amendment is one of the Loan Documents. This Amendment may be executed
in any number of duplicate originals or counterparts, each of such duplicate
originals or counterparts shall be deemed to be an original and taken together
shall constitute but one and the same instrument. The parties agree that their
respective signatures may be delivered by fax. Any party who chooses to deliver
its signature by fax agrees to provide a counterpart of this Amendment with its
inked signature promptly to each other party.

 

  10. This Amendment shall be governed by and interpreted in accordance with the
laws of the State of New York, except that no doctrine of choice of law shall be
used to apply the laws of any other state or jurisdiction to this Amendment.

 

- 8 -



--------------------------------------------------------------------------------

  11. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, ACTION OR OTHER
PROCEEDING ARISING UNDER OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BORROWERS

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

 

By:  

/s/ Robert D. Barry

Name:  

Robert D. Barry

Title: EVP/CFO of each of the above-listed corporations and EVP/CFO of each of
the above-listed limited liability companies

 

AGENT

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Vice President LENDERS

BANK OF AMERICA, N.A.,

as a Lender and Letter of Credit Issuer

By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Vice President Commitment = $100,000,000.00

 

Signature page to

Amendment No. 1 to Fourth Amended and Restated Loan and Security Agreement -
Regional Management Corp.



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Michael S. Cameli

Name:   Michael S. Cameli Title:   Director Commitment = $44,000,000.00 FIRST
TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Daniel McCarthy

Name:  

Daniel McCarthy

Title:   Vice President Commitment = $35,000,000.00 CAPITAL ONE, N.A., as a
Lender By:  

/s/ Bev Abrahams

Name:   Bev Abrahams Title:   Senior Vice President Commitment = $44,000,000.00
TEXAS CAPITAL BANK, N.A. as a Lender By:  

/s/ Stephanie Hopkins

Name:   Stephanie Hopkins Title:   Senior Vice President Commitment =
$22,000,000.00 WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ William M. Laird

Name:   William M. Laird Title:   Senior Vice President Commitment =
$80,000,000.00

 

Signature page to

Amendment No. 1 to Fourth Amended and Restated Loan and Security Agreement -
Regional Management Corp.



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

Location of Records Concerning Collateral

509 West Butler Road, Greenville, South Carolina 29607

Location of Collateral and Places of Business

509 West Butler Road, Greenville, South Carolina 29607; see also attached List
of Branches.



--------------------------------------------------------------------------------

ADDENDUM TO SCHEDULE 4.4

LOCATION OF COLLATERAL

 

815 West Greenwood Street, Suite 3    Abbeville    SC    29620 314 Richland
Avenue West    Aiken    SC    29801 8144 U.S. Highway 431    Albertville    AL
   35950 792 Commerce Drive, Suite 101    Alexander City    AL    35010 2705
North Main Street, Suite C    Anderson    SC    29621 2705 N. Main Street, Suite
G    Anderson    SC    29621 1310 Quintard Avenue    Anniston    AL    36201
1215 Anthony Drive, Suite G; PO Box 3225    Anthony    NM    88021 1321 Bell
Road    Antioch    TN    37013 583 Brindlee Mountain Pkwy., PO Box 933    Arab
   AL    35016 840 Secretary Drive    Arlington    TX    76015 1337 C East Dixie
Drive    Asheboro    NC    27203 473 Hendersonville Road, Suite A    Asheville
   NC    28803 920 Highway 72 E, Brookhill Plaza, PO Box 288    Athens    AL   
35611 959 Gilbert Ferry Road, SE, Suite M    Attalla    AL    35954 2140 East
University Drive, Suite E    Auburn    AL    36830 6615 Airport Blvd.    Austin
   TX    78752 719 West William Cannon, Suite 112    Austin    TX    78745 197
Main Street    Barnwell    SC    29812 112D West Church Street    Batesburg   
SC    29006 2303 Boundary Street, Suite 3    Beaufort    SC    29902 6240 Phelan
Blvd.    Beaumont    TX    77706 218 City Square    Belton    SC    29627 145
Hwy 15 & 401 Bypass, Suite 7    Bennettsville    SC    29512 5031 Ford Parkway,
Suite 104    Bessemer    AL    35020 1930 Edwards Lake Road, Suite 120   
Birmingham    AL    35235 981 U.S. Highway 431 South    Boaz    AL    35957 3906
Hwy 9, Suite C    Boiling Springs    SC    29316 1135 Volunteer Parkway, Suite 1
   Bristol    TN    37620 857 E. Washington Street, Suite D    Brownsville    TX
   78520 1710 C, Suite 101 South Texas Avenue    Bryan    TX    77802 2140 S.
Church Street    Burlington    NC    27215 1047 Broad Street    Camden    SC   
29020 528 Knox Abbott Drive    Cayce    SC    29033 567 King Street   
Charleston    SC    29403 1300 Savannah Highway, Suite 12    Charleston    SC   
29407 9123 Monroe Road, Suite 100    Charlotte    NC    28270 4401 E.
Independence Blvd., Suite #102    Charlotte    NC    28205



--------------------------------------------------------------------------------

5210 North Tryon Street, Unit B    Charlotte    NC    28213 6407 South Blvd.,
Suite J    Charlotte    NC    28217 5716 Ringgold Road, Unit 106    Chattanooga
   TN    37412 233 Second Street    Cheraw    SC    29520 220 Town Mart   
Clanton    AL    35045 891 Keith Street, Suite 6    Cleveland    TN    37311
6729 L Two Notch Road    Columbia    SC    29223 810 Dutch Square Blvd., Suite
102    Columbia    SC    29210 7509 Garners Ferry Road, Suite F    Columbia   
SC    29209 6729 Two Notch Road, Unit B    Columbia    SC    29223 136 Bear
Creek Pike, Suite E    Columbia    TN    38401 3401 W. Davis Street, Suite A1   
Conroe    TX    77304 302 Main Street    Conway    SC    29526 516 S. Willow
Avenue    Cookeville    TN    38501 4918 Ayers Road, Ayers Plaza, Suite 136   
Corpus Christi    TX    78415 126 The Crossings    Crossville    TN    38555
1710 2nd Avenue SW, Suite 5    Cullman    AL    35055 3186 Alabama Highway 157
   Cullman    AL    35058 200 Able Drive, Suite 12    Dayton    TN    37321 2699
Sandlin Rd., Suite B-2    Decatur    AL    35601 2314 6th Avenue SE, Suite B PO
Box 298 (35602)    Decatur    AL    35601 2400 Veterans Blvd., Suite 10    Del
Rio    TX    78840 121 Henslee Drive, Suite H    Dickson    TN    37055 222 East
Main Street    Dillon    SC    29536 3074 Ross Clark Circle, Suite 8    Dothan
   AL    36301 5410 NC Highway 55, Suite R    Durham    NC    27713 220
Jefferson Street    Eagle Pass    TX    78852 6932 Calhoun Memorial Hwy., Suite
G    Easley    SC    29640 710 South Pendleton Street    Easley    SC    29640
229 Apple Square Plaza    Edgefield    SC    29824 613 East University Drive   
Edinburg    TX    78539 500 N. Oregon, Suite E    El Paso    TX    79901 8720
Alameda Avenue, Suite A    El Paso    TX    79907 3333 N. Yarbrough Drive, Suite
V    El Paso    TX    79925 9861 Dyer Street, Suite 4    El Paso    TX    79924
6920 Delta Drive, Suite 2    El Paso    TX    79905 1605 George Dieter Drive,
Suite 302    El Paso    TX    79936 1111 Ireland Drive, Suite 102   
Fayetteville    NC    28304 355 West Evans Street    Florence    SC    29501
1222 West Evans Street    Florence    SC    29501 2801 Mall Road, Suite 9   
Florence    AL    35630 163 Cox Creek Parkway    Florence    AL    35630



--------------------------------------------------------------------------------

2308 Gault Avenue North    Fort Payne    AL    35967 1518 Pennsylvania Avenue   
Fort Worth    TX    76104 2725 NE 28th Street, Suite 130    Fort Worth    TX   
76111 449 George Wallace Drive    Gadsden    AL    35903 515 North Limestone
Street    Gaffney    SC    29340 841 Odum Road, Suite 105    Gardendale    AL   
35071 3115 South 1st Street, Suite 300    Garland    TX    75041 2568 West
Franklin Blvd.    Gastonia    NC    28052 808 East Franklin Blvd.    Gastonia   
NC    28054 1113 N. Fraser Street    Georgetown    SC    29440 134 Saint James
Avenue, Suite 6    Goose Creek    SC    29445 2080 N. Hwy. 360, Suite 140   
Grand Prairie    TX    75050 817 W. Pioneer Parkway, Suite 156    Grand Prairie
   TX    75051 2565 East Andrew Johnson Highway    Greeneville    TN    37745
3733 B Farmington Drive    Greensboro    NC    27407 2403 Battleground Avenue,
Suite 6    Greensboro    NC    27408 1414 E. Washington Street, Suite H   
Greenville    SC    29607 1414 E. Washington Street, Suite G    Greenville    SC
   29607 2301 Wade Hampton Blvd., Suite 3    Greenville    SC    29615 631
Willow Lane, Suite K    Greenville    AL    36037 718A Montague Avenue   
Greenwood    SC    29649 726-A Montague Avenue    Greenwood    SC    29649 1309
B West Poinsett Street    Greer    SC    29650 129 Lee Avenue    Hampton    SC
   29924 318 E. Jackson Street    Harlingen    TX    78550 587 Highway 31 NW,
Suite A PO Box 788    Hartselle    AL    35640 112 East Carolina Avenue   
Hartsville    SC    29550 P O Box 545 (475 N. Main Street, Suite D)    Hemingway
   SC    29554 512 South Main Street    Hendersonville    NC    28792 2442-B
Hwy. 70 Southeast    Hickory    NC    28602 2108 N. Centennial Street, Suite 114
   High Point    NC    27265 3659 Lorna Road, Suite 125    Hoover    AL    35216
7100 Regency Square Blvd., Suite 248    Houston    TX    77036 1804 Wirt Road   
Houston    TX    77055 5517 Airline Drive, Suite E    Houston    TX    77076 459
Uvalde Road    Houston    TX    77015 6003 Bellaire Blvd., Suite G    Houston   
TX    77081 4925 University Drive, Suite 110    Huntsville    AL    35816 700
Airport Road, Suite E    Huntsville    AL    35802 1918 North Story Road   
Irving    TX    75061 319 Vann Drive, Suite B    Jackson    TN    38305 1811
Highway 78 East, Suite 110    Jasper    AL    35501



--------------------------------------------------------------------------------

800 Highway 78 East, Suite 300    Jasper    AL    35501 3014 Bristol Highway,
Suite 3    Johnson City    TN    37601 3379 Cloverleaf Parkway    Kannapolis   
NC    28083 421 West Stone Drive, Suite 3    Kingsport    TN    37660 200 West
Mill Street    Kingstree    SC    29556 218 E. Kleberg Avenue    Kingsville   
TX    78363 7118 Maynardville Highway    Knoxville    TN    37918 1645 Downtown
West Blvd., Unit 11    Knoxville    TN    37919 109 East Main Street    Lake
City    SC    29560 226 S. Main Street    Lancaster    SC    29720 502 W. Calton
Road, Suite 109    Laredo    TX    78041 1104-B North Meadow    Laredo    TX   
78040 2300 N. Main Street, Suite 205    Las Cruces    NM    88001 507 N. Harper
Street, Suite D    Laurens    SC    29360 224 West Main Street, Suite D   
Lebanon    TN    37087 5175 Sunset Boulevard, Suite 4    Lexington    SC   
29072 371 West Church Street    Lexington    TN    38351 110 E. Tyler Street   
Longview    TX    75601 348 North Highway 701, Unit 1    Loris    SC    29569
588 Bailey Road, Suite E    Lumberton    NC    28358 2021 Gallatin Pike North,
Suite 240    Madison    TN    37115 103 South Brooks Street    Manning    SC   
29102 1107 East Godbold Street    Marion    SC    29571 509 S. Bicentennial Blvd
   McAllen    TX    78501 2708 H E. Griffin Parkway    Mission    TX    78572
5238 U.S. Highway 90 W, Suite D    Mobile    AL    36619 6345 Airport Boulevard,
Suite G    Mobile    AL    36608 104 Bi-Lo Way, Suite A2    Moncks Corner    SC
   29461 3306 Highway 74 West, Unit D    Monroe    NC    28110 6144 Atlanta
Highway    Montgomery    AL    36117 2206 Village Drive    Moody    A1    35004
1631 E. Andrew Johnson Highway    Morristown    TN    37814 1035 Johnnie Dodds
Blvd., Suite C-7    Mt. Pleasant    SC    29464 1636 Memorial Blvd.   
Murfreesboro    TN    37129 605 Broadway Street    Myrtle Beach    SC    29577
1337 Wilson Road    Newberry    SC    29108 2108 A W. Lindsey Street    Norman
   OK    73069 404 E. Martintown Road, Suite 4    North Augusta    SC    29841
1924 Remount Raod    North Charleston    SC    29406 1922 Remount Road    North
Charleston    SC    29406 867 U.S. Highway 17 South    North Myrtle Beach    SC
   29582 80 McFarland Drive, Suite 2    Northport    AL    35473



--------------------------------------------------------------------------------

7141 S. Western Avenue, Suite C    Oklahoma City    OK    73139 6221 N. Meridian
Avenue    Oklahoma City    OK    73112 642 John C. Calhoun Drive    Orangeburg
   SC    29115 1291 John C. Calhoun Drive    Orangeburg    SC    29115 1225 Snow
Street, Suite 4    Oxford    AL    36203 1986 US Highway 78 East    Oxford    AL
   36203 3910 Fairmont Parkway, Suite D    Pasadena    TX    77504 2401 Stemley
Bridge Road, Suite 13    Pell City    AL    35125 3304 U.S. Highway 80 West,
Suite E    Phenix City    AL    36870 246 Interstate Commercial Park Loop   
Prattville    AL    36066 4011 Capital Blvd., Suite 123    Raleigh    NC   
27604 4761 E. Hwy. 83, Suite B, Plaza Del Mar    Rio Grande City    TX    78582
592 N. Anderson Road    Rock Hill    SC    29730 704-C E. Broad Avenue   
Rockingham    NC    28379 811 S. Jake Alexander Blvd.    Salisbury    NC   
28147 4502 Centerview Drive, Suite 116    San Antonio    TX    78228 1121 SW
Military Drive, Suite 101    San Antonio    TX    78221 14145 Nacogdoches Road,
Suite 1    San Antonio    TX    78247 3221 Wurzbach Road    San Antonio    TX   
78238 3655 Fredricksburg Road, Suite 119    San Antonio    TX    78201 4525
Rigsby Avenue, Suite 106    San Antonio    TX    78222 206-B West San Antonio
Street    San Marcos    TX    78666 1605 S. Broad Street    Scottsboro    AL   
35768 211 Oconee Square Drive    Seneca    SC    29678 1510 N. Kickapoo Avenue,
Suite 1    Shawnee    OK    74804 10755 N. Loop, Suite P    Socorro    TX   
79927 195A S. Converse Street    Spartanburg    SC    29306 110 Gamer Road,
Suite 10, Merchants Plaza    Spartanburg    SC    29303 12220 Murphy Road, Suite
H    Stafford    TX    77477 230 Signal Hill Drive    Statesville    NC    28625
115 E. Richardson Avenue    Summerville    SC    29483 251 Broad Street   
Sumter    SC    29150 708 Bultman Drive    Sumter    SC    29150 513 East Battle
Street, PO Drawer 475 (35181)    Talladega    AL    35160 2314 W. Adams Avenue,
Suite C    Temple    TX    76504 1237 Highway 231 South    Troy    AL    36081
2001 Skyland Blvd. East, Suite C-l    Tuscaloosa    AL    35405 2523 East Fifth
Street    Tyler    TX    75701 410 N. Duncan Bypass, Suite D    Union    SC   
29379 2912 N. Laurent Street    Victoria    TX    77901 1615 N. Valley Mills
Drive, Suite 1615    Waco    TX    76710 110A N. Memorial Avenue    Walterboro
   SC    29488



--------------------------------------------------------------------------------

1025 North Texas Blvd., Suite 17    Weslaco    TX    78596 622 Twelfth Street   
West Columbia    SC    29169 420 Eastwood Road, Suite 101    Wilmington    NC   
28403 153 N. Congress Street    Winnsboro    SC    29180 3193-D Peters Creek
Parkway    Winston-Salem    NC    27127 4964 Martin View Lane    Winston-Salem
   NC    27104 902 N. Main Street    Woodruff    SC    29388 710 E Liberty
Street, Suite 102    York    SC    29745 1300 West Vandament Avenue, Suite 2301
   Yukon    OK    73099



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

Liens created by the following documents and any financing statements now
existing or hereafter filed related thereto:

Business Loan Agreement dated on or about January 9, 2012, made by Regional with
Wells Fargo Bank, National Association (“Wells Fargo”), allowing the company to
borrow up to $1,500,000 on a revolving basis. As an inducement, Wells Fargo
required the execution of a Promissory Note by Regional in favor of Wells Fargo
(as identified in Schedule 8.6). related to certain real and personal property
(as described therein) located at 507 and 509 W. Butler Road, Mauldin, South
Carolina, as the same has been amended, modified or extended.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly owned
subsidiary of Regional Management Corp.

Regional Finance Corporation of Alabama

Regional Finance Corporation of Georgia

Regional Finance Corporation of North Carolina

Regional Finance Corporation of South Carolina

Regional Finance Corporation of Tennessee

Regional Finance Corporation of Texas

Upstate Motor Company

Credit Recovery Associates Inc

Regional Finance Company of Oklahoma, LLC (wholly owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of New Mexico, LLC (wholly owned by Regional Finance
Corporation of South Carolina)

Regional Finance Company of Missouri, LLC

RMC Reinsurance, LTD



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name   Account Number   City   State   Purpose   Company Name  
Sweep Account BB&T   XXXXXXXXXX   Winston Salem   NC   Depository   Regional
Management Corp   BB&T  

XXXXXXXXXX

  Winston Salem   NC   Depository   Regional Finance Corp of TN   Compass Bank  

XXXXXXXXXX

  Birmingham   AL   Depository   Regional Finance Corp of TX   Compass Bank  

XXXXXXXXXX

  Birmingham   AL   Depository   Regional Finance Corp of TX   First Bank  

XXXXXXXXXX

  Dickson   TN   Depository   Regional Finance Corp of TN   First Citizens  

XXXXXXXXXX

  Columbia   SC   Depository   Regional Finance of SC   First Citizens  

XXXXXXXXXX

  Columbia   SC   Depository   Regional Finance of SC   First National  

XXXXXXXXXX

  Edinburgh   TX   Depository   Regional Finance Corp of TX   First National
Bank  

XXXXXXXXXX

  Taladega   AL   Depository   Regional Finance Corp of AL   First National Bank
of TN  

XXXXXXXXXX

  Livingston   TN   Depository   Regional Finance Corp of TN   First Tennessee
Bank  

XXXXXXXXXX

  Memphis   TN   Depository   Regional Finance Corp of TN   International Bank
and Commerce  

XXXXXXXXXX

  Laredo   TX   Depository   Regional Finance Corp of TX   International Bank
and Commerce  

XXXXXXXXXX

  Laredo   TX   Depository   Regional Finance Corp of TX   International Bank
and Commerce  

XXXXXXXXXX

  Laredo   TX   Depository   Regional Finance Corp of TX   NBSC  

XXXXXXXXXX

  Columbus   GA   Depository   Regional Finance Corp of SC   Southeast Bank  

XXXXXXXXXX

  Dayton   TN   Depository   Regional Finance Corp of TN   Southside  

XXXXXXXXXX

  Tyler   TX   Depository   Regional Finance Corp of TX   US Bank  

XXXXXXXXXX

  Columbia   TN   Depository   Regional Finance Corp of TN   Bank Of America  

XXXXXXXXXX

  Charlotte   NC   Reinsurance   RMC Reinsurance   Bank Of America  

XXXXXXXXXX

  Charlotte   NC   Payroll   Regional Management Corp   Sweep Account Bank Of
America  

XXXXXXXXXX

  Charlotte   NC   Loan Disbursement   Regional Management Corp   Sweep Account
Bank Of America  

XXXXXXXXXX

  Charlotte   NC   Master Depository   Regional Management Corp   Bank Of
America  

XXXXXXXXXX

  Charlotte   NC   Master Funding   Regional Management Corp   Bank Of America  

XXXXXXXXXX

  Charlotte   NC   Depository   Regional Finance Corp of SC   Sweep Account Bank
Of America  

XXXXXXXXXX

  Charlotte   NC   Depository   Regional Finance Corp of TX   Sweep Account Bank
Of America  

XXXXXXXXXX

  Charlotte   NC   Depository   Regional Finance Corp of TX   Sweep Account Bank
Of America  

XXXXXXXXXX

  Charlotte   NC   Depository   Regional Finance Corp of TX   Sweep Account Bank
Of America  

XXXXXXXXXX

  Charlotte   NC   Depository   Regional Finance Corp of OK   Sweep Account
Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Used to transfer all non Wachovia deposits to main SC
Checking   Regional Management Corp   Wells Fargo  

XXXXXXXXXX

  Greenville   SC   SC Checking / Depository (sweep account)   Regional Finance
Corp of SC   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   SC Checking / Depository (sweep account)   Regional Finance
Corp of SC   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   SC Checking / Depository (sweep account)   Regional Finance
Corp of SC   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   RMC Checking / Depository (sweep account)   RMC Financial
Services Corp   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   TX Checking / Depository (sweep account)   Regional Finance
Corp of TX   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   NC Checking / Depository (sweep account)   Regional Finance
Corp of NC   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   TN Checking / Depository (sweep account)   Regional Finance
Corp of TN   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   AL Checking / Depository (sweep account)   Regional Finance
Corp of AL   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   ACS   AutoCredit Source   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Corporate AP   Regional Management Corp   Sweep Account
Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Corporate Loan Solicitation   Regional Management Corp  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   SC Loan Solicitation   Regional Finance Corp of SC   Sweep
Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   TN Loan Solicitation   Regional Finance Corp of TN   Sweep
Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   TX Loan Solicitation   Regional Finance Corp of TX   Sweep
Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   NC Loan Solicitation   Regional Finance Corp of NC   Sweep
Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   SC NB Loan Solicitation   Regional Finance Corp of SC  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   TN NB Loan Solicitation   Regional Finance Corp of TN  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   TX NB Loan Solicitation   Regional Finance Corp of TX  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   NC NB Loan Solicitation   Regional Finance Corp of NC  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   AL NB Loan Solicitation   Regional Finance Corp of AL  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Closed   Regional Finance Corp of TX   Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Closed   Regional Finance Corp of TX   Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Closed   Regional Finance Corp of TX   Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Closed   Regional Finance Corp of TX   Wells Fargo  

XXXXXXXXXX

  Greenville   SC   Closed   Regional Finance Corp of TX   Wells Fargo  

XXXXXXXXXX

  Greenville   SC   NM Checking   Regional Finance Corp of NM   Sweep Account
Wells Fargo  

XXXXXXXXXX

  Greenville   SC   RMC Central   RMC   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   CRA/Depository (sweep account)   CRA   Sweep Account Wells
Fargo  

XXXXXXXXXX

  Greenville   SC   SC Trust CRA   CRA   Wells Fargo  

XXXXXXXXXX

  Greenville   SC   NM NB Loan Solicitation Account   Regional Finance Corp of
NM   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   NM Loan Solicitation Account   Regional Finance Corp of NM  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   OK NB Loan Solicitation Account   Regional Finance Corp of
OK   Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   OK Loan Solicitation Account   Regional Finance Corp of OK  
Sweep Account Wells Fargo  

XXXXXXXXXX

  Greenville   SC   AL Loan Solicitation Account   Regional Finance Corp of AL  
Sweep Account



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

Promissory Note, dated January 9, 2012, in an aggregate principal amount not to
exceed $1,500,000 made by Regional payable to the order of Wells Fargo, National
Association (the “Wells Fargo Revolver”), as the same has been amended, modified
or supplemented.